DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the Specification paragraph [0019] “basket 203” should read “basket 103”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickingbotham (US 20020161398).
Regarding claim 1, Hickingbotham discloses a surgical instrument (10, see Fig. 1), comprising: a device (14) having a proximal end (away from 36, see Fig. 1) and a functional end (towards 36, see Fig. 1) configured to be inserted into a body part (the device is capable of being inserted into a body part since it is a surgical probe, see Abstract); an assembly (22) having a proximal end and a distal end (see Fig. 1), wherein the distal end of the assembly is coupled to the proximal end of the device (the distal end of the assembly 22 is coupled to the proximal end of the device 14 since the threaded distal end of the assembly 22 is coupled to the end sleeve 24 and the proximal end of the device 14 is coupled to the end sleeve 24, see [0018] and Fig. 1); a shaft (12) coupled to the proximal end of the assembly (the shaft 12 is coupled to the proximal end of the assembly since it is proximal of the assembly 22 and it is in a friction fit with the proximal end of the end sleeve 24 to which the assembly is connected, see [0018] and Fig. 1 and 3), the shaft having a shaft housing (the interior of the shaft 12 forms a housing); a bearing (20) positioned around the assembly (see [0018]), wherein the bearing is configured to slide over the assembly (the bearing is configured to slide over the assembly 22 since the assembly is internal to the bearing and the bearing moves relative to the end sleeve 24, to which the assembly 22 is fixed, when the device is in the activated state, see [0018], [0019], Fig. 4-5 and annotated Fig. 3 below); a hub (26) having a sleeve tube (16), wherein the sleeve tube is configured to partially house the device such that the functional end of the device at least partially extends beyond a distal end of the sleeve tube when the device is in a deactivated state (the sleeve 16 partially houses the device 14, which extends beyond the distal end when the device is in a deactivated state, see Fig. 4 and [0019]); and a basket (18) coupled to the hub (the basket is 18 is coupled to hub 26 via its connection to the bearing 20, see Fig. 1 and 4), the basket comprising: a plurality of grooved levers, each grooved lever having a proximal end received by the shaft housing and a distal end coupled to a tip of the basket (see annotated Fig. 3 below), wherein compressing one or more of the plurality of grooved levers moves the bearing and the hub relative to the shaft and toward the functional end of the device, causing the sleeve tube to transition the device from the deactivated state to an activated state (see [0019] and Fig. 4-5).

    PNG
    media_image1.png
    527
    840
    media_image1.png
    Greyscale


Regarding claim 2, Hickingbotham discloses the surgical instrument of claim 1, wherein: each of the plurality of grooved levers comprises a first leg and a second leg, the second leg comprising a grooved segment (see annotated Fig. 4 below); and a first outer diameter of the basket over grooved segments of the plurality of grooved levers is smaller than a second outer diameter of the basket at distal ends of first legs of the plurality of grooved levers and proximal ends of un-grooved segments of second legs of the plurality of grooved levers (the diameter of the grooved segments of the grooved levers is smaller than the diameter of the first leg and the ungrooved second legs, see annotated Fig. 4 below).

    PNG
    media_image2.png
    272
    832
    media_image2.png
    Greyscale

Alternatively, regarding claim 2, Hickingbotham discloses the surgical instrument of claim 1, wherein: each of the plurality of grooved levers comprises a first leg and a second leg, the second leg comprising a grooved segment (see annotated Fig. 4 below); and a first outer diameter of the basket over grooved segments of the plurality of grooved levers is smaller than a second outer diameter of the basket at distal ends of first legs of the plurality of grooved levers and proximal ends of un-grooved segments of second legs of the plurality of grooved levers (the diameter of the grooved segments of the grooved levers is smaller than the diameter of the first legs and the ungrooved segments of the second legs, see annotated Fig. 4 below).

    PNG
    media_image3.png
    363
    962
    media_image3.png
    Greyscale

Regarding claim 3, Hickingbotham discloses the surgical instrument of claim 1, wherein: the basket (18) comprises a bearing housing (the interior of the basket 18 forms a housing in which the bearing 20 is inserted, see [0018] and Fig. 1); and the bearing is positioned in an opening provided between the bearing housing and a body of the assembly (the bearing 20 would be positioned in an opening between the housing and the body of the assembly 22 since the bearing 20 would be is internal of the housing formed by basket 18 and the assembly is internal to the bearing, see [0018] and Fig. 1).
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, the closest prior art of record, Hickingbotham, fails to teach “the proximal end of the bearing is in contact with a distal end of the shaft” since the bearing (20) and the shaft (12) do not touch and it would not have been obvious to one of ordinary skill in the art to modify the surgical instrument of Hickingbotham in such a way that the bearing and shaft would be in contact.
Regarding claim 5, the closest prior art of record, Hickingbotham, fails to teach the assembly comprises a snapper assembly having one or more wings; and the shaft comprises a hollow compartment configured to receive the proximal end of the snapper assembly and the one or more wings of the snapper assembly.
Regarding claim 7, the closest prior art of record, Hickingbotham, fails to teach “the hub comprises a threaded opening; the tip of the basket comprises a threaded segment, wherein the threaded opening is configured to be screwed onto the threaded segment of the tip of the basket”. While attaching two components via a threaded connection is known in the art, it would not have been obvious to one of ordinary skill in the art to have modified the surgical instrument of Hickingbotham so that the “the hub comprises a threaded opening; the tip of the basket comprises a threaded segment, wherein the threaded opening is configured to be screwed onto the threaded segment of the tip of the basket” since the hub and basket tip of Hickingbotham are not directly connected (i.e., they are separated by the tip of the bearing 20, see annotated Fig. 3 of Hickingbotham above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanlon et al. (US 20120116361) discloses a similar surgical instrument (see Fig. 1-5).
Hickingbotham (US 20080188877) discloses a similar surgical instrument (see Fig. 1 and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771